PER CURIAM.
D.G. appeals the order terminating his parental rights to D.L. We affirm. The record supports the trial court's findings that the Department of Children and Families ("DCF") proved, by clear and convincing evidence, a ground for termination pursuant to section 39.806(1)(d)(3), Florida Statutes (2017).1 Because DCF was required to prove only one statutory ground for termination, we do not need to address whether the trial court correctly relied on other grounds for termination.2 See § 39.802(4)(a), Fla. Stat. (2017) ; S.D. v. Dep't of Child. & Fam. Servs. , 80 So.3d 438 (Fla. 2d DCA 2012).
AFFIRMED.
COHEN, C.J., and TORPY and EVANDER, JJ., concur.

Section 39.806(1)(d)(3) provides that grounds for termination of parental rights may be established where the court determines by clear and convincing evidence "that continuing the parental relationship with the incarcerated parent would be harmful to the child and, for this reason, that termination of parental rights of an incarcerated parent is in the best interest of the child."


We recognize that DCF conceded that some of the statutory grounds relied upon by the trial court for termination were not supported by the evidence.